Opinion by
W. D. Porter, J.,
By written agreement, dated October 29, 1897, the defendant, Christman, leased from Dr. J. H. Shenk, the premises in the alteration and repair of which the plaintiff subsequently did the work and furnished the materials, for the recovery of the value of which he brought this action. The lease by its express terms authorized Christman, at the expense of Shenk, to make such changes and alterations as in the discretion of Christman were necessary to put the premises in first-class condition and running order. The plaintiff subsequently entered into a written agreement with Shenk for the erection, construction and completion of a cold storage room on the premises, which agreement named Christman as the architect and agent of Shenk and authorized him to make alterations in the plan of the work, and, by written orders, direct the plaintiff to make the additions or changes resulting from such alteration of the plans. The agreement provided that the value of the work added or omitted should be added to or deducted from the contract price. During the construction of the cold storage room the plans were changed by Christman in such a manner as to involve additional work and expense. The value of this additional work upon the cold storage room constitutes one of the elements of the plaintiff’s claim. The contract of the plaintiff for this part of the work was with Shenk, and when the changes in the work were ordered by Christman, the plaintiff knew that *298under the terms of his contract the value of the additional work was to be added to the contract price which was to be paid by Shenk. As to this part of the claim it would have been proper for the court to give binding instructions in favor of the defendants.
The work done by the plaintiff upon the premises, outside of the cold storage room, consisted of general repairs upon the premises. The lease between Shenk and Christman expressly authorized the latter to bind the former for the value of all these repairs. As to Christman’s authority to make a contract binding upon Shenk there could not, under the lease, be any question. The question of fact upon which the jury was called to pass was, whether the plaintiff had been notified that the work was being done for Shenk and not for the defendants. The learned judge of the court below submitted this question to the jury in a charge which was clear and impartial. He said : “ Well, gentlemen, if that is the truth of the case, if Schaetzle was advised in advance that whatever expense was to be incurred in'fixing up this property were ordered on account of Shenk, were ordered by Christman as agent for Shenk, were to be paid for by Shenk, and he went on and did it, then his claim is not against these defendants, but against the owner of the property, Shenk. If, however, Schaetzle was not so notified, if he was not told that the work was to be done on Shenk’s account, and if the dealings between him on the one side and Christman and Mertz on the other were such as fairly and reasonably to lead him to believe that Christman and Mertz, or either of them, were ordering these things to be done on their own account and were doing it, ordering these things to be done with a view to making themselves liable for it, and that he was dealing with them on their own responsibility and not as representing this man Shenk, then he would have a claim against them for everything that was done in that way.” The jury found the facts in favor of the defendants. The admission in evidence of the lease from Shenk to Christman was proper, for it showed the authority of Christman to bind Shenk. The jury having found that the plaintiff was notified that Christ-man was ordering this work as the agent for Shenk, he must look to Shenk for payment.
The judgment is affirmed.